Citation Nr: 1045195	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-26 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of the 
Epstein-Barr virus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for residuals of a leg 
injury.

5.  Entitlement to a higher initial evaluation for residuals of 
frostbite to the right lower extremity rated as 30 percent 
disabling from December 2, 2005.

6.  Entitlement to a higher initial evaluation for residuals of 
frostbite to the left lower extremity rated as 30 percent 
disabling from December 2, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979.  
The Veteran also had over 18 years of service in a reserve 
component. 

This matter comes before the Board of Veterans' Appeals (Board) 
from August 2006 and July 2007 rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In May 2010, the Veteran and his wife testified at a 
video hearing before the undersigned.  A transcript of this 
hearing has been included in the claims folder.

After appealing the RO's denial of his claim of service 
connection for peripheral neuropathy of the right and left lower 
extremity in the August 2006 rating decision, the RO thereafter 
granted these claims in a March 2007 rating decision.  Therefore, 
these issues are not before the Board.  See Grantham v. Brown, 
114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award 
of service connection for a particular disability constitutes a 
full award of benefits on the appeal initiated by the veteran's 
notice of disagreement on such issue).  

Similarly, after appealing the RO's denial of his claim for a 
total rating based on individual unemployability (TDIU) in the 
August 2006 rating decision and the 10 percent ratings assigned 
his peripheral neuropathy of the right and left lower extremity 
in the March 2007 rating decision, the Veteran then withdrew 
these claims in a November 2008 statement.  Accordingly, these 
issues are also not before the Board.  See 38 C.F.R. § 20.204(b) 
(2010) (a substantive appeal may be withdrawn at any time before 
the Board promulgates a decision).  

The claims of service connection for diabetes mellitus, 
hypertension, and residuals of a leg injury as well as the claims 
for higher evaluations for residuals of frostbite to the right 
and left lower extremities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that residuals of the Epstein-Barr virus are 
related to service.


CONCLUSION OF LAW

Residuals of the Epstein-Barr virus were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that a letter dated in March 2006, prior to 
the August 2006 rating decision, along with the letters dated in 
September 2006, April 2007, May 2009, June 2009, July 2009, and 
August 2009 provided the Veteran with notice that fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the laws 
and regulations governing disability ratings and effective dates 
as required by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) 
notice prior to the adjudication of the claim in the August 2006 
rating decision, the Board finds that providing him with adequate 
notice in the above letters followed by a readjudication of the 
claim in the November 2009 supplemental statement of the case 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above 
letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, 
the Board finds that this notice problem does not constitute 
prejudicial error in this case because the record reflects that a 
reasonable person could be expected to understand what was needed 
to substantiate the claim after reading the above letters as well 
as the rating decision, the statement of the case, and the 
supplemental statements of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence including his service treatment records, reserve 
component records, and his records on file with the Social 
Security Administration (SSA) as well as his treatment records 
from the Memphis VA Medical Center, Saint Francis Hospital, 
Timothy R. Klien, M.D., Rose E. Collins, M.D., Alan M. Nadel, 
M.D., H. Howard Nease, M.D., and Memphis Medical Specialist.  

In this regard, while the RO requested the Veteran's records from 
Lawrence Whitlock, M.D., Dr. Whitlock did not send his records 
because he had not seen the claimant in ten years and therefore 
no longer had his treatment records.  Therefore, the Board finds 
that adjudication of this appeal may also go forward without 
these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim . . . [and] this 
duty is limited to specifically identified documents that by 
their description would be facially relevant and material to the 
claim").  

Likewise, while the RO attempted to locate additional medical 
records held by the Veteran's reserve component, they notified VA 
that they did not have any other records of the claimant.  See 
June 2007 reply letter.  Therefore, the Board finds that 
adjudication of this appeal may also go forward without another 
search for these records.  See Gobber, supra.

While the Veteran was not provided a VA examination in connection 
with his claim, the Board finds that a remand for a VA 
examination is not required when, as in this appeal, the service 
records are negative for the claimed disorder and the post-
service record is negative for the claimed disorder for two and a 
half decades after the claimant's separation from active duty.  
See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 
(2010) (holding that VA was not required to provide a medical 
examination when there is no credible evidence of an event, 
injury, or disease in service); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) 
(holding that if the evidence of record does not establish that 
the Veteran suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate the 
claim and therefore VA does not have an obligation to provide the 
claimant with such an examination or obtain an opinion because 
"a medical examination or opinion generally could not fill the 
gap left by the other evidence in establishing a service 
connection."); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
(holding that the Board is not required to accept a medical 
opinion that is based on the veteran's recitation of medical 
history). 

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that he has the Epstein-Barr virus due to 
his military service.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Additionally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates the 
current condition to the period of service.  38 C.F.R. 
§ 3.303(d).   

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service incurrence under 38 C.F.R. § 3.303(a) for an injury 
that occurred in or was aggravated while performing inactive duty 
training, the Board notes that the Epstein-Barr virus is a 
disease.  See Dorland's Illustrated Medical Dictionary, pp. 571 & 
1828 (28th ed. 1994).  Therefore, entitlement to service 
connection for residuals of the Epstein-Barr virus based on it 
occurring during a period inactive duty training must be denied 
as a matter of law.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 
38 C.F.R. § 3.303(a); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

As to service incurrence under 38 C.F.R. § 3.303(a) for an injury 
or disease that was incurred in the line of duty in the active 
military service including while performing active duty for 
training, service and reserve service treatment records document 
the Veteran's treatment for swollen lymph nodes on the right side 
of the neck in December 1977, a sore throat with difficulty 
swallowing in January 1978, and a viral syndrome in March 1979.  
Moreover, the Board finds that the Veteran is both competent and 
credible to report on the fact that he had problems with a sore 
throat and swelling on the outside of his neck as well as feeling 
warm and fatigued while on active duty.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  

However, service treatment records dated in January 1978 also 
showed the Veteran being diagnosed with tonsillitis and the 
subsequent March 1979 lymph node biopsy was negative for the 
Epstein-Barr virus.  Moreover, service and reserve service 
medical records, including examinations dated in July 1983, 
February 1989, November 1990, and December 1992, are negative for 
complaints, diagnoses, or treatment for the Epstein-Barr virus 
and/or the symptoms of the Epstein-Barr virus.  Therefore, the 
Board finds the service treatment records, which are negative for 
complaints, diagnoses, or treatment for the Epstein-Barr virus 
while on active duty and/or the symptoms of the Epstein-Barr 
virus, more credible than the Veteran's and his representative's 
claims that he had these problems while on active duty.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Accordingly, entitlement to 
service connection for residuals of the Epstein-Barr virus based 
on in-service incurrence must be denied despite the fact that the 
Veteran had problems with a sore throat, difficulty swallowing, 
and swollen lymph nodes while on active duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1979 and the first 
complaints and/or treatment for residuals of the Epstein-Barr 
virus in 2003 to be compelling evidence against finding 
continuity.  Put another way, the twenty-four year gap between 
the Veteran's discharge from active duty and the first evidence 
of the claimed disorder weighs heavily against his claim.  See 
Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection when 
the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition); Shaw v. Principi, 3 Vet. App. 365 
(1992) (a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems with a sore throat and swelling on the outside of 
his neck as well as feeling warm and fatigued since service.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  The Board also acknowledges that the Veteran's wife, 
mother, and representative are competent to give evidence about 
what they see.  However, upon review of the claims folders, the 
Board finds that the Veteran's, his wife's, his mother's, and his 
representative's assertions that the claimant has had his current 
residuals of the Epstein-Barr virus since service are not 
credible.  In this regard, there claims are contrary to what is 
found in the in-service and post-service medical records 
including the July 1983, February 1989, November 1990, and 
December 1992 examinations.  In these circumstances, the Board 
gives more credence and weight to the medical evidence of record, 
which is negative for complaints, diagnoses, or treatment for the 
claimed disorder for approximately two and a half decades 
following his separation from active duty, than the Veteran's, 
his wife's, his mother's, and his representative's claims.  
Therefore, entitlement to service connection for residuals of the 
Epstein-Barr virus based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a competent and 
credible medical opinion finding a causal association or link 
between the Veteran's residuals of the Epstein-Barr virus and an 
established injury, disease, or event of service origin.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease incurred 
therein).  

As to the Veteran's, his wife's, his mother's, and his 
representative's assertions that the claimant's residuals of the 
Epstein-Barr virus were caused by his military service, the Board 
finds that this condition may not be diagnosed by its unique and 
readily identifiable features because special equipment and 
testing is required to diagnose the Epstein-Barr virus and 
therefore the presence of the disorder is a determination 
"medical in nature" and not capable of lay observation.  See 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Therefore, since laypersons are not capable of opining on 
matters requiring medical knowledge, the Board finds that their 
opinions that residuals of the Epstein-Barr virus were caused by 
service are not credible.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that service 
connection for residuals of the Epstein-Barr virus is not 
warranted based on the initial documentation of the disability 
after service because the weight of the competent and credible 
evidence is against finding a causal association or link between 
the post-service disorder and an established injury, disease, or 
event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for residuals 
of the Epstein-Barr virus.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of the Epstein-Barr virus is 
denied.




REMAND

As to the claims of service connection for diabetes mellitus and 
hypertension, the Veteran not only claimed in writings to the RO 
that these disabilities were directly caused by his military 
service but at his hearing he claimed, for the first time, that 
they may have been caused or aggravated by his service connected 
residuals of frostbite to the right and left lower extremities, 
including the medication he takes to treat this disability.  As 
to his claim of service connection for hypertension, he also 
testified that it was caused or aggravated by, among other 
things, his diabetes mellitus, including the medication he takes 
to treat this disability.

Tellingly, while a review of the record on appeal shows that the 
Veteran was afforded VA examinations in connection with his 
appeal, his examiners did not provide medical opinions as to 
whether his service connected residuals of frostbite to the right 
and left lower extremities, including the medication he takes to 
treat this disability, caused or aggravated his diabetes mellitus 
and/or hypertension.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.310; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Likewise, no examiner provided a medical opinion as to whether 
his diabetes mellitus, including the medication he takes to treat 
this disability, caused or aggravated his hypertension.  Id.

Therefore, because a claim for service connection includes a 
claim under all potentially applicable theories of entitlement 
(i.e., both direct and secondary service connection) and because 
the post-service medical records show that Veteran being 
diagnosed with diabetes mellitus and hypertension, the Board 
finds that a remand is required to obtain answers to the above 
questions.  See 38 U.S.C.A. § 5103A(d); West v. Brown, 7 Vet. 
App. 329 (1995) (en banc) (holding that claim for service 
connection includes a claim under all potentially applicable 
theories of entitlement); Barr, supra.  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

After undertaking the above development, the agency of original 
jurisdiction should provide the Veteran with updated 38 U.S.C.A. 
§ 5103(a) notice of the laws and regulations governing secondary 
service connection found at 38 C.F.R. § 3.310 (2010) and as 
explained by the Court in Allen, supra.  The agency of original 
jurisdiction should thereafter readjudicate his claims under all 
of the above theories of entitlement.  See 38 C.F.R. § 3.310; 
West, supra; Allen, supra.

As to the claim for higher initial evaluations for residuals of 
frostbite to the right and left lower extremities, in a September 
2006 statement the Veteran disagreed with the rating the RO 
assigned these newly service connected disabilities in the August 
2006 rating decision.  Likewise, as to the claim of service 
connection for residuals of a leg injury, in a May 2008 statement 
the Veteran disagreed with the RO's July 2007 rating decision 
that, among things, denied this claim.  No further action was 
taken by the RO as to either of these notices of disagreement.  
See 38 C.F.R. § 20.201 (2010) (defining a notice of disagreement 
as a written communication expressing dissatisfaction or 
disagreement with an adjudicative determination and a desire to 
contest the result; it must be in terms which can reasonably be 
construed as disagreement and a desire for appellate review).  
Therefore, because the Court has indicated that referral to the 
RO of issues with which the Veteran disagrees does not suffice, 
these issues must be remanded for a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

As to the claim of service connection for residuals of a leg 
injury, a review of the record on appeal reveals conflicting and 
confusing statements regarding the location and nature of his 
disability.  Therefore, if the Veteran decides to pursue his 
appeal as to this claim, the agency of original jurisdiction 
should contact the claimant and ask him to specifically identify 
which leg he is seeking service connection for, the diagnosis of 
the current disability he claims he has in that leg, and the 
location on the leg of that disability (i.e., the foot, ankle, 
calf, knee, thigh, or hip) given the.  See 38 C.F.R. § 19.9 
(2010).

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  As to the claims of service connection 
for diabetes mellitus and hypertension, the 
RO/AMC should provide the Veteran with a VA 
examination to ascertain the origins or 
etiology of his disabilities.  The claims 
folders are to be provided to the examiner 
for review in conjunction with the 
examination and the examination report 
should reflect that the examiner reviewed 
the claims folders.  After a review of the 
claims folders and an examination of the 
Veteran, the examiner should provide 
answers to the following questions:

(a)	Is it at least as likely as not 
that the Veteran's diabetes 
mellitus was caused by his service 
connected residuals of frostbite to 
the right and left lower 
extremities, including the 
medication he takes to treat his 
frostbite disability?

(b)	Is it at least as likely as not 
that the Veteran's diabetes 
mellitus was aggravated by his 
service connected residuals of 
frostbite to the right and left 
lower extremities, including the 
medication he takes to treat his 
frostbite disability?

(c)	Is it at least as likely as not 
that the Veteran's hypertension was 
caused by his service connected 
residuals of frostbite to the right 
and left lower extremities, 
including the medication he takes 
to treat his frostbite disability?

(d)	Is it at least as likely as not 
that the Veteran's hypertension was 
aggravated by his service 
connected residuals of frostbite to 
the right and left lower 
extremities, including the 
medication he takes to treat his 
frostbite disability?

(e)	Is it at least as likely as not 
that the Veteran's hypertension was 
caused by his diabetes mellitus, 
including the medication he takes 
to treat his diabetes mellitus?

(f)	Is it at least as likely as not 
that the Veteran's hypertension was 
aggravated by diabetes mellitus, 
including the medication he takes 
to treat his diabetes mellitus?

Note 1:  In providing answers to the 
above questions, if the examiner 
concludes that the Veteran's diabetes 
mellitus and/or hypertension was 
aggravated by his service connected 
cold injuries to his feet, including 
the medication he takes to treat this 
disability, the examiner should provide 
a base-line as to the severity of the 
diabetes mellitus and/or hypertension 
before being aggravated by his service 
connected cold injuries to his feet.

Note 2:  In providing answers to the 
above questions, if the examiner 
concludes that the Veteran's 
hypertension was aggravated by his 
diabetes mellitus, including the 
medication he takes to treat this 
disability, the examiner should provide 
a base-line as to the severity of the 
hypertension before being aggravated by 
his diabetes mellitus.

Note 3:  In providing answers to the 
above questions, the examiner is advised 
that the term "as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 

2.  As to the claims of service connection 
for diabetes mellitus and hypertension, the 
RO/AMC should provide the Veteran with 
updated VCAA notice in accordance with the 
Court's holding in Dingess, supra; 
38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. 
§ 3.159 which notice should include, among 
other things, notice of 38 C.F.R. § 3.310 
and Allen, supra.

3.  As to the claims of service connection 
for diabetes mellitus and hypertension, the 
RO/AMC should thereafter readjudicate the 
claims.  Such readjudication must consider 
both direct service connection and all 
theories of secondary service connection 
including whether his service connected 
residuals of frostbite to the right and 
left lower extremities, including the 
medication he takes to treat this 
disability, caused or aggravated the 
Veteran's diabetes mellitus and/or 
hypertension as well as his claim that his 
diabetes mellitus, including the medication 
he takes to treat this disability, caused 
or aggravated his hypertension. 

4.  As to the claims of service connection 
for diabetes mellitus and hypertension, if 
any of the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal including 38 
C.F.R. § 3.310 and Allen, supra.  A 
reasonable period of time should be allowed 
for response.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

5.  As to the claim of service connection 
for residuals of a leg injury as well as 
the claims for higher evaluations for 
residuals of frostbite to the right and 
left lower extremities, the RO/AMC should 
issue a statement of the case.  If the 
Veteran files a timely substantive appeal 
as to any of these issues, than that issue 
should be returned for review by the Board.

6.  As to the claim of service connection 
for residuals of a leg injury, if the 
Veteran files a timely substantive appeal 
as to this issue, the RO/AMC should also 
contact the claimant and ask him to 
specifically identify which leg he is 
seeking service connection for, the 
diagnosis of the current disability he 
claims he has in that leg, and the location 
on the leg of that disability (i.e., the 
foot, ankle, calf, knee, thigh, or hip).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


